Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 12-14-2020. Claims 1-12 are pending and have been considered below:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0144961 A1, hereafter referred to as “Park”) in view of Fadell et al. (US 2013/0173064 A1, hereafter referred to as “Fadell”) and Shields et al. (6680730 B1, hereafter referred to as  “Shields”). 
Claim 1: Park discloses an electronic device, comprising: a display; a memory configured to store instructions; and at least one processor configured to execute the stored instructions to: control the display to display an interaction screen, obtain text information corresponding to an input received while the interaction screen is displayed, obtain a command based on the obtained text information Park Figures 6-16 depict the conversation interface a user is presented when chatting with a selected software bot as well as the text input that a user enters (Park, Figures 6-16). Figures 6-16 depict the conversation interface a user is presented when chatting with a selected software bot as well as the text input that a user enters. Each of the figures also depict the command options (information) presented by the software bot. The results of commands input textually by a user are also depicted (Park, Figures 6-16).
Park further discloses a confirmation of command on the interaction screen along with a feedback message of command on the interaction screen (Figures 9-12; Confirmation for set alarm and feedback of alarm being registered).
Park may not explicitly disclose wherein the command includes one or more parameters to perform a function at an external device, control the display to display an inquiry message comprising an information about a confirmation of the obtained command, in response to obtaining a user input for the confirmation of the obtained command while the inquiry message is displayed, transmit the obtained command toward the external device such that the external device perform the function corresponding to the obtained command.
Fadell is provided because it discloses a functionality where a confirmation for a command to an external device is provided and transmits a command to execute on a thermostat ([0105, 0106, 0135]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a confirmation to a command to be executed at an external device. One would therefore be motivated to combine these teachings as in doing so would create a device for interacting with external devices using commands and confirmations within the software and interaction screen of Park thereby expanding user control capabilities providing an improved user experience.
Park discloses feedback to a command however the feedback may not explicitly disclose for an external device control the display to display feedback message related to the obtained command. 
Shields is provided to disclose to a user acknowledgment and successful execution of a command (feedback) pertaining to an external device (Column 3, Lines 20-32). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in a same way and provide execution of a command to an external device while also providing feedback. One would therefore be motivated to combine these teachings as in doing so would create a device for interacting with external devices through commands and extend command feedback operability currently utilized with the software and interaction screen of Park thereby eliminating erroneous commands providing an improved user experience.

Claim 2: Park, Fadell and Shields disclose an electronic device of claim 1, wherein the at least one processor is further configured to execute the stored instructions to: control the display to display a response message including information related to the user input in response to obtaining the user input for transmitting the obtained command while the inquiry message is displayed (Park, Figures 6-16; displays response message information while transmitting command and Fadell: [00135] response sent to control external device). 
Claim 3: Park, Fadell and Shields disclose an electronic device of claim 1, wherein the feedback message includes information on a result of performing the function corresponding to obtained command (Shields: Column 3, Lines 20-32; confirmation of execution). 
Claim 4: Park, Fadell and Shields disclose an electronic device of claim 1, wherein the obtained command is transmitted to the external device though a server (Fadell: [0171] server communication). 
Claims 5 and 9 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Claims 6 and 10 are similar in scope to claim 2 and therefore rejected under the same rationale.

Claims 7 and 11 are similar in scope to claim 3 and therefore rejected under the same rationale. 

Claims 8 and 12 are similar in scope to claim 4 and therefore rejected under the same rationale. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Park combined with Fadell do not disclose the claimed features. Examiner respectfully disagrees. Second applicant argues that the text features/system of Fadell does not combine with messaging application of Park. Again Examiner respectfully disagrees. 
First examining Park, it is clear that many of the claimed features are disclosed. There is an interaction screen as claimed, textual input which contains a command (Figure 8; user enters new), an inquiry message pertaining to the confirmation of the alarm (Figure 10) and a feedback message pertaining to the alarm being set at 7:30 for Seoul (Figure 12). 
Fadell is incorporated because the command parameters of Park do not correspond to an external device. Fadell however does provide a communication performed by their system to be executed for an external device in which functionality such as text messaging can be employed. Park already provides a software bot for accepting commands, the bot could obviously be configured to utilize and execute commands towards a system as a developer saw fit. The combination is not intended to wholly incorporate the communication system of Fadell into the system of Park. Rather it incorporates the communication of command parameters to external devices while having an analogous method of communication through text messaging. Therefore it is believed that the references have a definitive linkage to combine and one of ordinary skill would undoubtedly see the techniques for external device communication as an improvement of Park’s system.     



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Wanchoo et al. (20130079931 A1) METHOD AND SYSTEM TO MONITOR AND CONTROL ENERGY [0049]

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Ajay Bhatia can be reached on 571-272-3906. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERROD L KEATON/Primary Examiner, Art Unit 2142  
1-11-2021